In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00088-CR



         PHILLIP BOYD CASHION, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 28167




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION
           Phillip Boyd Cashion was convicted by a Lamar County jury of possession of

methamphetamine in an amount less than one gram 1 and sentenced to eighteen months’

confinement in state jail. This case was tried with a companion case that is the subject of another

appeal pending before this Court. 2 Cashion filed a single, consolidated brief covering both appeals

in which he contends, as applicable in this case, that the State made an improper comment on his

failure to testify in its closing argument.

           The argument raised in this appeal is based exclusively on the argument brought before

this Court in the companion appeal styled Cashion v. State, cause number 06-19-00087-CR. In

our opinion of this date disposing of that appeal, we found that Cashion had not preserved this

complaint for our review. For the reasons set out in that opinion, we overrule this issue as it applies

to this appeal.

           We affirm the judgment of the trial court.




                                                             Scott E. Stevens
                                                             Justice

Date Submitted:           September 3, 2019
Date Decided:             September 4, 2019

Do Not Publish


1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b).
2
 Cashion was also convicted of theft of aluminum valued at less than $20,000.00. See TEX. PENAL CODE ANN.
§ 31.03(e)(4)(F). That conviction has also been appealed to this Court and is addressed in an opinion released the
same date as this opinion in our case number 06-19-00087-CR.

                                                        2